237 F.2d 168
Ronald H. BOONE, Plaintiff, Appellant,v.ATTORNEY GENERAL OF MASSACHUSETTS et al., Defendants, Appellees.
No. 5112.
United States Court of Appeals First Circuit.
Argued Oct. 5, 1956.Decided Oct. 17, 1956.

Ronald H. Boone, pro se, on brief for appellant.
George Fingold, Atty. Gen., and Joseph H. Elcock, Jr., Asst. Atty. Gen., on brief for appellees.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The judgments of the District Court are affirmed.